 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC PINEDA,                                      No. 1:19-cv-01805-LJO-SKO (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS (Doc. No. 6)
13
                                                        ORDER DISMISSING PETITION FOR
14            v.                                        WRIT OF HABEAS CORPUS
15                                                      ORDER DIRECTING CLERK OF COURT
                                                        TO ENTER JUDGMENT AND CLOSE
16                                                      CASE
      J. ROBERTSON,
17                                                      ORDER DECLINING TO ISSUE
                         Respondent.                    CERTIFICATE OF APPEALABILITY
18

19

20          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

21   habeas corpus pursuant to 28 U.S.C. § 2254. On January 2, 2020, the Magistrate Judge assigned

22   to the case issued Findings and Recommendation to dismiss the petition as successive. (Doc. No.

23   6.) This Findings and Recommendation was served upon all parties and contained notice that any

24   objections were to be filed within twenty-one (21) days from the date of service of that order. To

25   date, no party has filed objections.

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a

27   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

28   the Magistrate Judge’s Findings and Recommendation is supported by the record and proper
                                                       1
 1   analysis.

 2          In addition, the Court declines to issue a certificate of appealability. A state prisoner

 3   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 4   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

 5   U.S. 322, 335-336 (2003). The controlling statute in determining whether to issue a certificate of

 6   appealability is 28 U.S.C. § 2253, which provides as follows:

 7           (a)     In a habeas corpus proceeding or a proceeding under section 2255 before a district
     judge, the final order shall be subject to review, on appeal, by the court of appeals for the circuit
 8   in which the proceeding is held.
 9           (b)    There shall be no right of appeal from a final order in a proceeding to test the
     validity of a warrant to remove to another district or place for commitment or trial a person
10   charged with a criminal offense against the United States, or to test the validity of such person's
     detention pending removal proceedings.
11
             (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal may
12   not be taken to the court of appeals from—
13                  (A) the final order in a habeas corpus proceeding in which the detention
                    complained of arises out of process issued by a State court; or
14
                    (B) the final order in a proceeding under section 2255.
15
            (2) A certificate of appealability may issue under paragraph (1) only if the applicant has
16          made a substantial showing of the denial of a constitutional right.
17          (3) The certificate of appealability under paragraph (1) shall indicate which specific issue
            or issues satisfy the showing required by paragraph (2).
18

19          If a court denies a petitioner’s petition, the court may only issue a certificate of

20   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.
21   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

22   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

23   been resolved in a different manner or that the issues presented were ‘adequate to deserve

24   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

25   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

26          In the present case, the Court finds that Petitioner has not made the required substantial
27   showing of the denial of a constitutional right to justify the issuance of a certificate of

28   appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not
                                                         2
 1   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

 2   proceed further. Thus, the Court DECLINES to issue a certificate of appealability.

 3          Accordingly, the Court orders as follows:

 4          1.      The Findings and Recommendations, filed January 2, 2020 (Doc. No. 6), is

 5   ADOPTED IN FULL;

 6          2.      The petition for writ of habeas corpus is DISMISSED;

 7          3.      The Clerk of Court is DIRECTED to ENTER JUDGMENT and close the file; and,

 8          4.      The Court DECLINES to issue a certificate of appealability.

 9          This order terminates the action in its entirety.

10
     IT IS SO ORDERED.
11

12      Dated:     January 28, 2020                             /s/ Lawrence J. O’Neill _____
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
